 

Exhibit 10.1

 

Execution Copy

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
August 1, 2013, (the “Effective Date”) by and between RMG Networks Holding
Corp., a Delaware corporation (together with any successor thereto, the
“Company”), and William Cole (the “Executive”).

 

RECITALS:

 

A.     Executive and Symon Communications, Inc. have previously entered into
that certain Employment Agreement dated March 1, 2003 (together with each other
agreement between Symon Communications, Inc. and/or its affiliates and Executive
relating to employment or compensation matters entered into prior to the date
hereof, the “Prior Agreements”).

 

B.     Executive and the Company desire that this agreement shall replace and
supersede in their entirety each of the Prior Agreements, and in furtherance
thereof the Executive and the Company have executed the Waiver and Release in
the form attached hereto as Exhibit A (the “Waiver and Release”).

 

The Company and Executive, intending to be legally bound, hereby incorporate the
Recitals set forth above and agree as follows:

 

1.     Representations and Warranties. Executive represents and warrants to the
Company that (a) Executive is not bound by any restrictive covenants and has no
prior or other obligations or commitments of any kind (written, oral or
otherwise) that would in any way prevent, restrict, hinder or interfere with
Executive’s acceptance of employment with the Company or the performance of all
duties and responsibilities hereunder to the fullest extent of Executive’s
ability and knowledge, and (b) Executive has full power and capacity to execute
and deliver, and to perform all of Executive’s obligations under, this
Agreement.

 

2.     Term. Unless otherwise terminated as provided herein, the term of
employment pursuant to this Agreement will be for a period of one year
commencing on the Effective Date (the “Term”); provided that Executive’s
employment pursuant to this Agreement may be extended upon the mutual agreement
of Executive and the Company and to the extent extended, the Term will include
all such extension periods.

 

3.     Duties. Executive will hold the office of Chief Financial Officer
(“CFO”). Executive will have such duties and responsibilities as may be
assigned, from time to time, by and subject to the direction and supervision of,
and shall report to, the Company’s Chief Executive Officer, including, in
Executive’s capacity as CFO, such duties and responsibilities to the
subsidiaries of the Company as may be assigned, from time to time, by and
subject to the direction and supervision of the Company’s Chief Executive
Officer. During the Term, and excluding any periods of vacation or personal
leave to which Executive is entitled, (i) Executive will render Executive’s
services on an exclusive basis to the Company, primarily at the Company’s
facility in and around Dallas, Texas, (ii) Executive will apply on a full-time
basis all of Executive’s skill and experience to the performance of Executive’s
duties, and (iii) Executive may have no other employment and, without the prior
written consent of the Company, no outside business activities (provided that
the management of Executive’s personal or family assets and affairs and
Executive’s time spent on charitable activities will not be deemed outside
activities so long as such activities do not significantly interfere with
Executive’s performance of duties under this Agreement). Executive will perform
Executive’s duties under this Agreement with fidelity and loyalty to the
Company, to the best of Executive’s ability, experience and talent in a
diligent, trustworthy, businesslike and efficient manner consistent with
Executive’s duties and responsibilities and in accord with best practices within
the Company’s industry. So long as they are not inconsistent with the terms of
this Agreement, Executive shall also comply with all policies, rules and
regulations of the Company as well as all directives and instructions from the
Company’s Chief Executive Officer or the board of directors of the parent of the
Company, RMG Networks Holding Corp., a Delaware corporation (the “Board”). The
Company shall have the right to purchase in Executive’s name a “key man” life
insurance policy naming the Company and any of its subsidiaries as the sole
beneficiary thereunder, and Executive agrees to cooperate with the Company’s
procurement of such policy, provided that any information provided to an
insurance company or broker shall not be provided to the Company without the
prior written authorization of Executive.

 

4.     Compensation. In exchange for services rendered by Executive hereunder,
the Company will provide Executive with the following compensation and benefits
during Executive’s employment under this Agreement:

 

(a)     Compensation. During the Term, the Company will pay Executive a salary
(the “Base Salary”) of $275,000 per annum in accordance with the general payroll
practices of the Company in effect from time to time. Executive’s compensation
under this Agreement will be subject to such withholding as may be required by
law.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Bonus. In accordance with the Company’s budget established each fiscal
year during the Term, the Board shall set an amount of EBITDA of the Company as
the target EBITDA (the “Target EBITDA”) for such fiscal year for purposes of
determining the annual bonus payable to Executive and shall give Executive
written notice of such Target EBITDA. Based on the books and records of the
Company, the Board shall, in good faith, determine the amount of the actual
EBITDA of the Company for each fiscal year (the “Actual EBITDA”). For any fiscal
year during the Term, the “Earned EBITDA Percentage” shall be equal to the
result (expressed as a percentage) of (i) Actual EBITDA for such fiscal year
divided by (ii) the Target EBITDA for such fiscal year. If the Earned EBITDA
Percentage is:

 

1.     less than or equal to 80%, the Executive shall not receive an annual
bonus for such fiscal year;

 

2.     greater than 80% but less than 100%, the Executive shall receive a
prorated annual bonus amount between 0% and 99.9% of $100,000, such prorated
amount to be calculated as follows: (A) the Earned EBITDA Percentage for such
fiscal year minus (B) 0.8 multiplied by (C) 10 and multiplied by (D) $100,000
(i.e. ((Earned EBITDA Percentage-0.8)×10)×$100,000);

 

3.     equal to 100% of the Target EBITDA, the Executive shall receive an annual
bonus amount equal to $100,000;

 

4.     greater than 100% but less than 120%, the Executive shall receive (A)
$100,000 plus (B) a prorated incremental annual bonus amount between 0% and
99.9% of $20,000, such prorated incremental amount to be calculated as follows:
(A) the Earned EBITDA Percentage for such fiscal year minus (B) 1.0 multiplied
by (C) 10 and multiplied by (D) $20,000 (i.e. ((Earned EBITDA
Percentage-1.0)×10)×$20,000); or

 

5.     equal to or greater than 120%, the Executive shall receive an annual
bonus amount equal to $120,000.

 

The annual bonus (or, as provided by this Agreement, a pro rata portion
thereof), if any, for each fiscal year during the Term shall be paid to
Executive on a date chosen by the Board, which date shall be on or prior to
March 15th of the following fiscal year (the “Bonus Payment Date”), so long as
Executive is employed by the Company on the last day of such fiscal year. The
annual bonus for the last year of the Term shall be paid even if the Executive
is not employed on March 15th of the following fiscal year of the Term. The
Board, acting in its good faith judgment, shall make appropriate adjustments to
the Target EBITDA to account for acquisitions or dispositions occurring during
any fiscal year.

 

(c)     Benefits. During the Term, Executive and Executive’s eligible dependents
will be offered the opportunity to participate in such medical and other
employee benefit plans for which they are eligible as may be established from
time to time by the Board for other employees of the Company or the subsidiaries
of the Company and for other executive employees of the Company or the
subsidiaries of the Company, and at rates and terms that are not more expensive
to Executive than those extended to other such employees. In no event shall
Executive be eligible to participate in any severance plan or program of the
Company or its subsidiaries, except as set forth in Section of this Agreement.

 

(d)     Vacation. During the Term, Executive will be entitled to four (4) weeks
of paid vacation per calendar year in accordance with the Company’s policy in
effect from time to time. Paid vacation to which Executive is entitled in any
calendar year may not be carried forward to any subsequent calendar year and no
compensation shall be payable in lieu thereof; provided, however, in the event
that the timing of the Company’s year-end financial filings reasonably impedes
on Executive’s ability to utilize such paid vacation, upon prior written
approval from the Company’s Chief Executive Officer, Executive may carry forward
up to two (2) weeks of paid vacation into the following calendar year. Any
carried forward paid vacation must be utilized by the last day of March of the
following calendar year, otherwise it will be considered forfeited and in no
event shall compensation be payable in lieu thereof. Vacation days will be taken
at such times and dates at the discretion of the Executive and as will not
significantly interfere with Executive’s duties and responsibilities to the
Company.

 

(e)     Expense Reimbursement. During the Term the Company will reimburse
Executive for all reasonable and necessary out-of-pocket business and travel
expenses incurred by Executive in the performance of the duties and
responsibilities hereunder, subject to written policies and procedures for
expense verification and documentation that the Company or the Board may adopt
from time to time.

 

(f)     Equity Incentive Plan. The Company shall use its reasonable best efforts
to establish an equity incentive plan as promptly as reasonably practicable
following the Effective Date and to obtain shareholder approval in connection
therewith. The Company shall provide Executive with the opportunity to
participate in such plan, in a manner determined by the Board or committee
thereof administering such plan.

 

5.     Termination. Notwithstanding anything to the contrary in this Agreement,
Executive’s employment hereunder will terminate under any of the following
conditions:

 

 
2

--------------------------------------------------------------------------------

 

 

(a)     Death. Executive’s employment under this Agreement and any obligations
hereunder will terminate automatically upon the date of Executive’s death.

 

(b)     Disability. The Company will have the right to terminate this Agreement
if Executive becomes disabled. For purposes of this Agreement, “disabled” shall
mean that the Executive suffers from a physical or mental impairment that
prevents Executive from performing the essential functions of Executive’s
position, as set forth in this Agreement, for (i) ninety (90) days or more
(whether or not consecutive) in any twelve month period or (ii) a period of
ninety (90) consecutive days, in each case, as determined by a physician
satisfactory to both Executive and the Company (and, if they cannot agree, then
one to be selected and mutually accepted by their respective doctors).

 

(c)     Termination for Cause. Executive’s employment hereunder may be
terminated by the Company upon the approval of the Board at any time for Cause.
For purposes of this Agreement, “Cause” for termination means the following:

 

(i)      Executive commits, is convicted of or pleads guilty or nolo contendere
to any felony or any crime or offense involving acts of theft, fraud,
embezzlement or other misappropriation of funds, whether from the Company or
otherwise;

 

(ii)     Executive’s commission of any act of moral turpitude that brings the
Company into public disrepute or disgrace or causes harm to the customer
relations, operations or business prospects of the Company;

 

(iii)    any material breach by Executive of Executive’s obligations under this
Agreement or any other written agreement with the Company or any of its
subsidiaries, which Executive fails to cure within thirty (30) days after
receipt of written notice of such breach;

 

(iv)    Executive’s breach of policies or procedures of the Company or any of
its subsidiaries which causes, or could reasonably be expected to cause,
material harm to the Company or its subsidiaries which Executive fails to cure
within thirty (30) days of receipt of written notice of such event;

 

(v)     any intentional misrepresentation at any time by Executive to the
Company or any of its affiliates or the Board;

 

(vi)    to the extent consistent with the terms of this Agreement, Executive’s
willful failure or refusal to comply with the lawful instruction of the
Company’s Chief Executive Officer or the Board which Executive fails to cure
within thirty (30) days of receipt of written notice of such event; or

 

(vii)   Executive’s reporting to work under the influence of alcohol or illegal
drugs, or other alcohol or drug abuse that adversely affects the performance of
Executive’s duties or responsibilities.

 

(d)     Termination After Notice. Executive’s employment hereunder may be
terminated either by the Company without Cause or by the Executive, in which
event Executive will be entitled to receive Executive’s Base Salary for each day
following notice of such termination that Executive reports and is available for
work until the termination date and Executive’s annual bonus (or, as provided by
this Agreement, a pro rata portion thereof), if any, as provided in this
Agreement. To the extent reasonably practicable, Executive will provide the
Company with at least thirty (30) days’ prior written notice of Executive’s
intent to terminate employment pursuant to this Section 5(d). If Executive’s
employment is being terminated pursuant to any provision of Section 5(c) above,
Company shall provide Executive with notice of the section and the specific
reasons for such termination. Notwithstanding the foregoing, the Company may
elect to provide Executive with compensation and benefits during any notice
period and request or direct Executive not to perform duties for Company during
such period.

 

6.     Payments Upon Termination.

 

(a)     Accrued Compensation. Upon termination of Executive’s employment
hereunder for any reason, the Company will be obligated to pay and Executive
will be entitled to receive the Base Salary that has accrued for services
performed until the date of termination and which has not yet been paid. In
addition, (i) Executive will be entitled to any vested benefits to which
Executive is entitled under the terms of any applicable benefit plan of the
Company, and, to the extent applicable, short-term or long-term disability plan
or program with respect to any disability, and in all events subject to the
payment timing and other restrictions as may be set forth in such plan or
program, and (ii) to the extent permitted by applicable law and the terms of the
Company’s health insurance, long-term healthcare insurance and life insurance
plans, Executive and Executive’s family may (but will not be required to) elect
to continue to participate in the Company’s health insurance, long-term
healthcare insurance and life insurance plans, including any period required
pursuant to COBRA or other applicable law.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Without Cause. Upon termination of Executive’s employment by the Company
without Cause at any time during the period of employment, the Company will be
obligated to pay and Executive will be entitled to receive: (i) all of the
amounts and benefits described in Section 6(a); (ii) any Bonus determined under,
and payable pursuant to, Section 4(b), pro rated for the period of the Company’s
fiscal year during which Executive was employed by the Company; and (iii)
subject to Section 6(f), Executive’s then base salary (paid in accordance with
the Company’s ordinary payroll policies) during the period beginning on the date
of Executive’s termination of employment and ending on the date that is six (6)
months following the date of Executive’s termination of employment (the
“Severance Amount”). Further, Executive shall be entitled to reimbursement of
all reasonable and necessary out-of-pocket business and travel expenses incurred
during the period of employment by Executive in the performance of the duties
and responsibilities hereunder, subject to written policies and procedures for
expense verification and documentation that the Company or the Board may adopt
from time to time.

 

(c)     Death; Disability. Upon termination of Executive’s employment upon the
death of Executive pursuant to Section 5(a) or upon Executive’s becoming
disabled pursuant to Section 5(b), the Company will be obligated to pay, and
Executive will be entitled to receive (i) all of the amounts and vested benefits
described in Section 6(a) and (ii) any Bonus determined under, and payable
pursuant to, Section 4(b), pro rated for the period of the Company’s fiscal year
during which Executive was employed by the Company. For purposes of this Section
6(c), Executive’s designated beneficiary will be such individual beneficiary or
trust, located at such address, as Executive may designate by notice to the
Company from time to time or, if Executive fails to give notice to the Company
of such a beneficiary, Executive’s estate. Notwithstanding the preceding
sentence, the Company will have no duty, in any circumstances, to attempt to
open an estate on behalf of Executive, to determine whether any beneficiary
designated by Executive is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as Executive’s personal representative (or
the trustee of a trust established by Executive) is duly authorized to act in
that capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

 

(d)     Other Termination. Upon: (i) voluntary termination of employment at any
time during the period of employment by Executive for any reason whatsoever;
(ii) termination of employment by the Company for Cause; or (iii) at the end of
the Term, the Company will have no further liability under or in connection with
this Agreement, except to provide all of the amounts and vested benefits
described in Section 6(a).

 

(e)     Breach Post-Termination. If (i) the Company has any obligation pursuant
to Section 6(a)-(c) to make payments or provide other benefits to Executive
following the last day of Executive’s employment by the Company, and (ii) (A)
Executive breaches the terms and conditions of the Release, Section 7 or Section
8 or (B) engages in conduct in violation of Section 9, in either case (A) or (B)
as reasonably determined by the Board in writing, then the Company may, upon
providing fifteen (15) days prior written notice (and providing the Executive
the reasonable opportunity to cure such breach or violation during such thirty
(30) day period) in its discretion and without limiting any other remedies that
may be available to the Company, cease providing any such payments or other
benefits pursuant to Section 6(b).

 

(f)     Release. Notwithstanding anything herein to the contrary, payments of
the Severance Amount are conditioned on Executive (or, in the event of
Executive’s death or disability, the estate of Executive or the authorized legal
representative, if any, of Executive, respectively) executing on or before the
twenty-first (21st) day following Executive’s Separation from Service (as
defined below), and not revoking, a release agreement of all claims against the
Company (the “Release”), in the form attached hereto as Exhibit B, and continued
compliance with the provisions of Section 7, Section 8 and Section 9.

 

7.     Ownership of Intellectual Property. During the period of Executive’s
employment or service with the Company, to the extent that Executive, alone or
with others, develops, makes, conceives, contributes to or reduces to practice,
or has prior to the date hereof done any of the foregoing, any intellectual
property related to the duties of Executive hereunder or which results in any
way from Executive using the resources of the Company or any of its affiliates,
whether or not during working hours, such intellectual property is and will be
the sole and exclusive property of the Company. The foregoing provision shall
not apply to any intellectual property that is not related to the business of
the Company and was developed for charitable or academic use and which was not
developed using resources of the Company or any of its affiliates or during
working hours. To the extent any such intellectual property can be protected by
copyright, and is deemed in any way to fall within the definition of “work made
for hire” as such term is defined in 17 U.S.C. §101, such intellectual property
will be considered to have been produced under contract for the Company as a
work made for hire. In any event, and regardless of whether such intellectual
property is deemed to be a “work made for hire”, Executive will disclose any and
all such intellectual property to the Company and does hereby assign to the
Company any and all right, title and interest which Executive may have in and to
such intellectual property. Upon the Company’s request at any time and at their
expense, including any time after termination of Executive’s employment, to the
extent Executive can reasonably do so, Executive will execute and deliver to the
Company such other documents as the Company deems reasonably necessary to vest
in the Company the sole ownership of and exclusive worldwide rights in and to,
all of such intellectual property.

 

8.     Non-Disclosure of Confidential Information. Executive acknowledges and
agrees that, during the Term, Executive may have access to and become familiar
with various trade secrets and other confidential or proprietary information of
the Company or any of its affiliates including, but not limited to, the
Company’s existing and contemplated services and products, documentation,
technical data, contracts, business and financial methods, practices and plans,
costs and pricing, lists of the Company’s customers, prospective customers and
contacts, suppliers, vendors, consultants and employees, methods of obtaining
customers, suppliers, vendors, consultants and employees, financial and
operational data of the Company’s present and prospective customers, suppliers,
vendors, consultants and employees, and the particular business requirements of
the Company’s present and prospective customers, suppliers, vendors, consultants
and employees, marketing and sales literature, records, software, diagrams,
source code, object code, product development, trade secrets; and the Company’s
techniques of doing business, business strategies and standards (including all
non-public information of the Company, collectively, the “Confidential
Information”). Executive expressly agrees not to disclose any Confidential
Information, directly or indirectly, nor use Confidential Information in any
way, either during the Term and thereafter. Specifically, during the Term and
thereafter, Executive (i) will maintain the Confidential Information in strict
confidence; (ii) will not disclose any Confidential Information to any person or
other entity; (iii) will not use any Confidential Information to the detriment
of the Company or any of its affiliates; (iv) will not authorize or permit such
use or disclosure; and (v) will comply with the policies and procedures of the
Company regarding use and disclosure of Confidential Information. All files,
papers, records, documents, drawings, specifications, equipment and similar
items relating to the business of the Company and Confidential Information,
whether prepared by Executive or otherwise coming into Executive’s possession,
will at all times remain the exclusive property of the Company and such items
and all copies thereof will be returned to the Company at the Company’s request
or upon the expiration or termination of Executive’s employment. In connection
with Executive’s termination of employment with the Company, Executive will
reasonably cooperate with the Company in completing and signing a termination
statement or affidavit in the form reasonably proscribed by the Company, which
will contain Executive’s certification that Executive has no tangible
Confidential Information in Executive’s possession.

 

 
4

--------------------------------------------------------------------------------

 

 

9.     Restrictive Covenants. In the course of the employment of Executive
hereunder, and because of the nature of Executive’s responsibilities, Executive
will acquire valuable and confidential information and trade secrets with regard
to the Company’s and its affiliates’ business operations, including, but not
limited to, the Confidential Information. In addition, Executive may develop on
behalf of the Company, a personal acquaintance with some of the Company’s and
its affiliates’ customers and prospective customers. As a consequence, Executive
will occupy a position of trust and confidence with respect to the Company’s and
its affiliates’ affairs and its services. In view of the foregoing, and in
consideration of the remuneration paid and to be paid to Executive under this
Agreement, Executive agrees that it is reasonable and necessary for the
protection of the goodwill and business of the Company and its affiliates that
Executive make the restrictive covenants contained in this Agreement regarding
the conduct of Executive during and after the employment relationship with the
Company, and that the Company may suffer irreparable injury if Executive engages
in conduct prohibited thereby. In consideration of Executive’s employment
hereunder, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Executive agrees as follows:

 

(a)     Non-Competition. During the period commencing on the Effective Date and
ending on the date that is twelve (12) months following the end of the Term
(such period, which will be extended by the amount of time during which
Executive is in violation of any provision of this Section 9, the “Restricted
Period”), Executive will not, in the United States (the “Territory”), engage in,
manage, operate, finance, control or participate in the ownership, management or
financing or control of, become employed by, or become affiliated or
associated with, directly or indirectly, whether as an officer, director,
shareholder, owner, co-owner, affiliate, partner, agent, representative,
consultant, independent contractor or advisor, or otherwise render services or
advice to, guarantee any obligation of, or acquire or hold (of record,
beneficially or otherwise) any direct or indirect interest in a business that
sells or provides products or services that are the same as or substantially
similar to or otherwise competitive with the products or specialized services
(provided that such “specialized services” shall not include those services
which would unreasonably restrict Executive from utilizing Executive’s education
and expertise in future employment, as long as such employment and specialized
services are not competitive with the Company or any of its subsidiaries) sold
or provided or that Executive has actual or constructive knowledge are planned
to be sold or provided by the Company or its subsidiaries at any time while
Executive is an employee or director of the Company (a “Competitor”); provided,
however, that Executive may own, as a passive investment, shares of capital
stock of any Competitor if (A) such shares are listed on a national securities
exchange or traded on a national market system in the United States, (B)
Executive, together with any of Executive’s affiliates and Executive’s immediate
family members (which shall mean Executive’s wife and direct lineal descendants,
but shall not include any other blood relative), owns beneficially (directly or
indirectly) less than five percent (5%) of the total number of shares of such
entity’s issued and outstanding capital stock, and (C) neither Executive nor any
of Executive’s affiliates is otherwise associated directly or indirectly with
such Competitor or any of its affiliates.

 

(b)     Non-Solicitation. During the Restricted Period, Executive will not,
either on Executive’s own behalf or on behalf of any third party (except the
Company), directly or indirectly:

 

(i)     (A) seek to induce or otherwise cause any person or entity that is a
then-current customer of the Company, or has been a customer of the Company or
one of its affiliates within the then-preceding twenty-four (24) months (a
“Customer”), or any prospective customer to which the Company or one of its
affiliates has made a proposal at that time or has taken actions or made efforts
of which Executive is aware related to making a proposal at that time (1) to
cease being a customer of or to not become a customer of the Company or one of
its affiliates, or (2) to divert any business of such Customer from the Company
or one of its affiliates, or otherwise, to discontinue or alter in a manner
adverse to the Company or one of its affiliates, such business relationship, or
(B) in any manner that is in competition with the Company or one of its
affiliates solicit for business, provide services to, do business with or become
employed or retained by, any Customer or potential customer solicited the
Company or one of its affiliates;

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)      hire, solicit or encourage to leave the employment or service of the
Company or one of its affiliates, any officer or employee of the Company or one
of its affiliates, or hire or participate (with another third party) in the
process of hiring any person or entity who is then, or who within the preceding
twenty-four (24) months was an employee of the Company or one of its affiliates,
or provide names or other information about the Company’s or its affiliates’
employees to any person or entity under circumstances which could lead to the
use of that information for purposes of recruiting or hiring; or

 

(iii)     except as an employee of a Customer as permitted herein, otherwise
interfere with, disrupt, or attempt to interfere with or disrupt, the
relationship between the Company or one of its affiliates and any of their
respective Customers, suppliers, consultants or employees.

 

(c)     Non-Disparagement. During the Term and thereafter, Executive will not at
any time publish or communicate to any person or entity, directly or indirectly,
any Disparaging (as defined below) remarks, comments or statements concerning
the Company, its parent, subsidiaries and affiliates, or any of their respective
present and former members, managers, directors, officers, successors and
assigns. During the Term and thereafter, Company will not at any time publish or
communicate to any person or entity, directly or indirectly, any Disparaging
remarks, comments or statements concerning Executive. “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity,
reputation, morality or business acumen or abilities in connection with any
aspect of the operation of business of the individual or entity being
disparaged. This Section 9(c) will not be applicable to (i) truthful testimony
obtained through subpoena, (ii) any truthful information provided pursuant to
investigation by any Governmental Authority, or (iii) any truthful information
provided pursuant to any claim by the Executive or the Company under this
Agreement asserted in good faith.

 

(d)     Acknowledgment. The parties agree that the restrictions placed upon
Executive are reasonable and necessary to protect the Company’s legitimate
interests. Executive acknowledges that, based upon the advice of legal counsel
and Executive’s own education, experience and training, (i) these provisions
will not prevent Executive from earning a livelihood and supporting Executive
and Executive’s family during the Restricted Period, (ii) the Company conducts
business in the Territory, (iii) the Company competes with other businesses that
are or could be located in any part of the Territory, (iv) prior to the
Effective Date, the Company (and the Executive on behalf of the Company) did
business in and marketed products and services throughout the Territory, (v) the
restrictions contained in this Agreement are reasonable and necessary for the
protection of the business and goodwill of the Company, (vi) the foregoing
restrictions on competition are fair and reasonable in type of prohibited
activity, geographic area covered, scope and duration, (vii) the consideration
provided by the Company under this Agreement is not illusory, and (viii) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company. In consideration of the
foregoing, and in light of Executive’s education, skills, and abilities,
Executive agrees that Executive will not assert that, and it should not be
considered that, any provision of this Section 9 are otherwise void, voidable or
unenforceable, or should be voided or held unenforceable.

 

(e)     Additional Time. Executive agrees that the period during which the
covenants contained in this Section 9 will be effective will be computed by
excluding from such computation any time during which Executive is in violation
of any provision of this Section 9.

 

(f)     Independent Agreement. The covenants on the part of Executive in this
Agreement will be construed as an agreement independent of any other agreement
and independent of any other provision of this Agreement, and the existence of
any claim or cause of action by Executive against the Company, whether
predicated upon this Agreement or otherwise, will not constitute a defense to
the enforcement by the Company of such covenants. Each of the covenants of this
Agreement are given by Executive as part of the consideration for this Agreement
and as an inducement to the Company to enter into this Agreement.

 

(g)     Subsequent Employment. Executive hereby covenants and agrees to, as
promptly as possible following Executive’s acceptance of any subsequent
employment or consulting arrangement that Executive undertakes on behalf of
persons or entities other than the Company or any of its subsidiaries during the
Restricted Period, notify the Company in writing of any such arrangement,
provided, however, that failure to so provide such notice shall not result in
any claim for damages by Company hereunder unless any subsequent employment or
consulting arrangement that Executive undertakes is on behalf of a Competitor.
Executive agrees that, during the Restricted Period, the Company may notify any
person or entity employing or otherwise retaining the services of Executive or
evidencing an intention of employing or retaining the services of Executive of
the existence and provisions of this Section 9.

 

10.     Reformation. In furtherance and not in limitation of the foregoing,
should any duration, scope or geographical restriction on business activities
covered under any provision of this Agreement be found by any court of competent
jurisdiction to be less than fully enforceable due to its breadth of
restrictiveness or otherwise, Executive and the Company intend that such court
will enforce this Agreement to the full extent the court may find permissible by
construing such provisions to cover only that duration, extent or activity which
may be enforceable. Executive will, at the Company’s request, join the Company
in requesting that such court take such action. Executive and the Company
acknowledge the uncertainty of the law in this respect and intend that this
Agreement will be given the construction that renders its provisions valid and
enforceable to the maximum extent permitted by law.

 

 
6

--------------------------------------------------------------------------------

 

 

11.     Conflicts of Interests. During the Term, without the prior written
approval of the Company, Executive will not knowingly engage in any activity
which is in conflict with the Company’s interests. In furtherance of this
covenant, Executive agrees during the Term that: (a) Executive will notify the
Company of any conflicts of interest or excessive gifts or offers of gifts or
remuneration from customers, suppliers or others doing or seeking to do business
with the Company; (b) Executive will not receive remuneration from any party
doing business with or competing with the Company unless the prior written
consent of the Company is first obtained; and (c) Executive will promptly inform
the Company of any business opportunities that come to Executive’s attention
that relate to the existing or prospective business of the Company, and
Executive will not participate in any such opportunities on behalf of any person
or entity other than the Company; provided, however, that Executive may, during
working hours, engage in reasonable time addressing issues related to
Executive’s charitable efforts and managing Executive’s personal investments to
the extent that such investments and time do not conflict with the Company’s
interests.

 

12.     Unique Nature of Agreement. Executive recognizes that the services to be
rendered by Executive are of a special, unique, unusual, extraordinary, and
intellectual character involving a high degree of skill and having a peculiar
value, the loss of which will cause Company immediate and irreparable harm,
which cannot be adequately compensated in damages. In the event of a breach or
threatened breach by Executive of this Agreement, Executive consents that the
Company may be entitled to injunctive relief, both preliminary and permanent,
without bond or proof of specific damages, and Executive will not raise the
defense that the Company has an adequate remedy at law. In addition, the Company
may be entitled to any other legal or equitable remedies as may be available
under law. The remedies provided in this Agreement will be deemed cumulative and
the exercise of one will not preclude the exercise of any other remedy at law or
in equity for the same event or any other event.

 

13.     Miscellaneous.

 

(a)     Severability. The covenants, provisions and sections of this Agreement
are severable, and in the event that any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect. This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

 

(b)     No Waiver. The failure of either the Company or Executive to object to
any conduct or violation of any of the covenants made by the other under this
Agreement will not be deemed a waiver of any rights or remedies. No waiver of
any right or remedy arising under this Agreement will be valid unless set forth
in an appropriate writing signed by both the Company and Executive.

 

(c)     Assignment. This Agreement is binding upon the Company and Executive and
their respective heirs, personal representatives, successors and assigns;
provided that, the services to be rendered by Executive to the Company under
this Agreement are personal in nature and, therefore, Executive may not assign
or delegate Executive’s rights, duties or obligations under this Agreement, and
any attempt to do so will be null and void. The Company may assign its rights
under this Agreement or delegate its duties and responsibilities under this
Agreement to any subsidiary of the Company or to any entity acquiring all or
substantially all of the assets of the Company or to any other entity into which
the Company may be liquidated, merged or consolidated. In furtherance of such
right of assignment, Executive agrees to acknowledge such assignment in writing.

 

(d)     Survival. Provisions of this Agreement which by their nature are
intended to survive termination of Executive’s employment with the Company or
expiration of this Agreement will survive any such termination or expiration of
this Agreement, including Section 1, Section 6, Section 7, Section 8, Section 9,
Section 10, Section 12 and Section 13.

 

(e)     Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of Texas without giving effect to the choice
of laws principles thereof.

 

(f)     Jurisdiction; Venue. Each of the parties hereto by its execution hereof:

 

(i)      irrevocably submits to the jurisdiction of any state or federal court
covering the Dallas, Texas area for the purpose of any suit, action or other
proceeding arising out of or based on this Agreement or the subject matter
hereof, and agrees that any state and federal court serving Dallas, Texas will
be deemed to be a convenient forum;

 

(ii)     waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that it is not subject
personally to the jurisdiction of such courts, that its property is exempt or
immune from attachment or execution, that any such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof, may not be enforced in or by such
court; and

 

(iii)    agrees that the substantially-prevailing party in any such litigation
shall be awarded his, her or its reasonable counsel fees and costs.

 

 
7

--------------------------------------------------------------------------------

 

 

The parties hereto hereby consent to service of process in any such proceeding
in any manner permitted by the laws of Texas, and agree that service of process
by registered or certified mail, return receipt requested, at its address
specified in or pursuant to this Agreement is reasonably calculated to give
actual notice.

 

(g)     Disputes or Controversies. Executive recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, the preservation of the secrecy of Confidential
Information may be jeopardized. Therefore, if the dispute or controversy
involves significant trade secrets of the Company or its subsidiaries, then, at
the Company’s reasonable request, all pleadings, documents, testimony, and
records relating to any such adjudication will be maintained in secrecy and will
be available for inspection by the Company, Executive and their respective
attorneys, experts and other agents, who will agree, in advance and in writing,
to receive and maintain all such information in secrecy, except as may be
limited by them in writing.

 

(h)     No Oral Modifications. No alterations, amendments, changes or additions
to this Agreement will be binding upon either the Company or Executive unless
reduced to writing and signed by both the Company and Executive.

 

(i)      Notices. All notices under this Agreement will be sent and deemed duly
given when posted in the United States first-class mail, postage prepaid to the
addresses set forth on the signature page of this Agreement. These addresses may
be changed from time to time by written notice to the appropriate party.

 

(j)      Entire Agreement. This Agreement, including the Exhibits attached
hereto, constitutes the entire understanding between the Company and Executive,
and supersedes as of the Effective Date all prior oral or written
communications, proposals, representations, warranties, covenants,
understandings or agreements between the Company and Executive, relating to the
subject matter of this Agreement, including the Prior Agreements. By entering
into this Agreement, Executive certifies and acknowledges that Executive has
carefully read all of the provisions of this Agreement, and that Executive
voluntarily and knowingly enters into said Agreement.

 

(k)     NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

(l)     Advice of Counsel and Construction. The parties acknowledge that all
parties to this Agreement have been represented by counsel, or had the
opportunity to be represented by counsel of their choice. Accordingly, the rule
of construction of contract language against the drafting party is hereby waived
by all parties. Additionally, neither the drafting history nor the negotiating
history of this Agreement may be used or referred to in connection with the
construction or interpretation of this Agreement.

 

(m)     Section 409A. Each payment under this Agreement, including each payment
in a series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly. If, nonetheless, this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the parties hereby agree to amend or to clarify this Agreement in a
timely manner so that this Agreement either satisfies the requirements of
Section 409A or is exempt from the application of Section 409A, provided,
however, that no such amendment or clarification shall reduce the economic
benefit that Executive was to derive from this Agreement prior to such amendment
or clarification.

 

(n)     Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that are
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
later of: (i) the thirtieth (30th) day following Executive’s Separation from
Service; or (ii) if the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”
shall be made before the date that is six months after the Executive’s
“separation from service” (or, if earlier, the date of the Executive’s death) if
and to the extent that such payment or benefit constitutes deferred compensation
(or may be nonqualified deferred compensation) under Section 409A and such
deferral is required to comply with the requirements of Section 409A.  Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule and the remaining payments shall be
made as provided in this Agreement.  Unless otherwise required to comply with
Section 409A, a payment or benefit shall not be deferred if:

 

 
8

--------------------------------------------------------------------------------

 

 

(x) it is not made on account of the Executive’s “separation from service”,

 

(y) it is required to be paid no later than within 2 ½  months after the end of
the taxable year of the Executive in which the payment or benefit is no longer
subject to a “substantial risk of forfeiture”, as that term is defined for
purposes of Section 409A, or

 

(z) the payment satisfies the following requirements: (A) it is being paid or
provided due to the Company’s termination of the Executive’s employment without
Cause, (B) it does not exceed two times the lesser of (1) the Executive’s
annualized compensation from the Company for the calendar year prior to the
calendar year in which the termination of the Executive’s employment occurs, and
(2) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Executive’s
employment terminates, and (C) the payment is required under this Agreement to
be paid no later than the last day of the second calendar year following the
calendar year in which the Executive incurs a “separation from service”.

 

For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

(o)     Counterparts; Electronic Signature. This Agreement may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Further, this
Agreement may be executed by transfer of an originally signed document by
facsimile, e-mail or other electronic means, any of which will be as fully
binding as an original document.

 

(Signatures on following page.)

 

 
9

--------------------------------------------------------------------------------

 

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING TO THE EXTENT EXECUTIVE
DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL
OF THE PROVISIONS IN THE AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year above written.

 

COMPANY:

 

RMG Networks Holding Corp. 

 

/s/ Garry K. McGuire                                                   

By: Garry K. McGuire

Title: Chief Executive Officer

 

Address:

 

RMG Networks Holding Corp.

Attention: Garry K. McGuire

500 North Central Expressway

Suite 175

Plano, TX 75074

 

Copy to:

 

Greenberg Traurig, LLP

Attention: Ameer Ahmad

77 West Wacker Drive

Suite 3100

Chicago, IL 60601

Facsimile: (312) 456-8435

Email: ahmada@gtlaw.com

 

EXECUTIVE:

 

 

 

/s/ William Cole                                                             

WILLIAM COLE

 

Address:

 

_____________________

_____________________

_____________________

_____________________

 

 

Signature Page to Executive Employment Agreement



 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Waiver and Release of Prior Agreements

 

I am entering into this Waiver and Release pursuant to the Executive Employment
Agreement dated as of ___________, 2013 (the “Employment Agreement”) between RMG
Networks Holding Corp. and me, and in consideration of the payments and other
benefits to be made to me pursuant to the Employment Agreement (the “Benefits”),
which were offered to me in exchange for my agreement, among other things, to
waive all of my claims against and release RMG Networks Holding Corp. and its
current or former predecessors, successors, owners and assigns (collectively
referred to as the “Company”), all of the current or former affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ current or former directors
and officers, employees and agents, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Covered Parties”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with the Company (collectively, the “Covered Claims”).

 

I acknowledge that this Waiver and Release will become effective only if, as,
and upon the Effective Date as defined in the Employment Agreement (the
“Effective Date”)

 

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it, or I have
waived such time period in accordance with applicable law.

 

In exchange for the payment to me of Benefits as of the Effective Date, I, among
other things, (1) agree not to sue any of the Covered Parties in any local,
state and/or federal court regarding or relating in any way to the Covered
Claims, and (2) knowingly and voluntarily waive all Covered Claims and release
the Covered Parties from any and all Covered Claims, whether known or unknown.
Further, I expressly represent that no promise or agreement which is not
expressed in the Employment Agreement has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company, any of the Affiliates or any other member of the Covered Parties
or any of their agents. I agree that this Waiver and Release is valid, fair,
adequate and reasonable, is entered into with my full knowledge and consent, was
not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company or any other member of the Covered Parties
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Covered Parties.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to or on the Effective Date of
this Waiver and Release. By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Covered Parties which occur after the date of the execution
of this Waiver and Release.

 

COMPANY:

 

RMG Networks Holding Corp.

 

By:                                                     
                            

Name:

Title:

 

 
A-1

--------------------------------------------------------------------------------

 

 

EXECUTIVE:

 

 

______________________________________

WILLIAM COLE

 

 
A-2

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Waiver and Release

 

I am entering into this Waiver and Release pursuant to Section 6(f) of the
Executive Employment Agreement dated as of ___________, 2013 (the “Employment
Agreement”) between RMG Networks Holding Corp. and me, and in consideration of
the payments and other benefits to be made to me pursuant to the Employment
Agreement (the “Benefits”), which were offered to me in exchange for my
agreement, among other things, to waive all of my claims against and release RMG
Networks Holding Corp. and its current or former predecessors, successors,
owners and assigns (collectively referred to as the “Company”), all of the
current or former affiliates (including parents and subsidiaries) of the Company
(collectively referred to as the “Affiliates”) and the Company’s and Affiliates’
current or former directors and officers, employees and agents, insurers,
employee benefit plans and the fiduciaries and agents of said plans
(collectively, with the Company and Affiliates, referred to as the “Covered
Parties”) from any and all claims, demands, actions, liabilities and damages
arising out of or relating in any way to (i) my employment with or separation
from the Company or the Affiliates or (ii) any acts, omissions or occurrences
prior to or on the Effective Date (as defined below) of this Waiver and
Release[, other than those claims, demands, actions, liabilities and damages
arising exclusively out of (A) my status as a stockholder of the Company, (B)
the Stockholder Agreement of the Company to which I am a party or (C) any Award
Agreement evidencing an award of Options to the me pursuant to the Company’s
2013 Equity Incentive Plan]1. Further, this waiver and release does not apply to
any claim or rights I may have to (A) indemnification under the Company’s
bylaws, agreements, employment policies and practices, and insurance policies
for claims asserted against me by third parties for any actions or omissions by
me in the good faith performance of my employment duties for the Company and (B)
benefits that are accrued and vested under any tax-advantaged employee pension
and welfare benefit plan, policy, or practice.

 

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it, or I have
waived such time period in accordance with applicable law.

 

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, and
(2) knowingly and voluntarily waive all claims and release the Covered Parties
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates, except: (A) my vested rights
under the terms of employee benefit plans sponsored by the Company or the
Affiliates; (B) with respect to such rights, claims as may arise after the
Effective Date of this Waiver and Release; (C) rights to indemnity I may be
otherwise be entitled to by contract or by law; and (D) moneys, compensation or
other benefits already owing to me. This Waiver and Release includes, but is not
limited to, claims and causes of action under: Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Employment Agreement has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Covered Parties or any of their agents. I agree that this Waiver and Release
is valid, fair, adequate and reasonable, is entered into with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.

 

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).

 

______________________________________

1 To be updated at the time of separation.

 

 
 B-1

--------------------------------------------------------------------------------

 

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company or any other member of the Covered Parties
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Covered Parties. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
[to be completed at the time of separation:] [Name], [Title], [Company]
[Address, City, State ZIP], in which case the Waiver and Release will not become
effective. In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits. I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable on the eighth day after I signed this Waiver and Release (the
“Effective Date”).

 

 
B-2

--------------------------------------------------------------------------------

 

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to or on the Effective Date of
this Waiver and Release. By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Covered Parties which occur after the date of the execution
of this Waiver and Release.

 

 

          Employee’s Printed Name     Company Representative                    
  Employee’s Signature     Company’s Signature Date                      

Employee’s Signature Date

     

 

 

 

 

B-3